                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
IN RE:
                                                     CASE NO. 20-21437
         LEIGH-ANN WISEMAN JOHNSON                   CHAPTER 13
                                                     HONORABLE DANIEL S. OPPERMAN
                   Debtor
_________________________________/
TODD H. NYE (P59301)
Attorney for Debtor
THE NYE LAW OFFICE
10393 S. Merrio Rd.
Roscommon, MI 48653
(989) 281-1437
-------------------------------
LINDA M. McGRAIL (P55732)
Attorney for Lance Johnson
O’REILLY RANCILIO P.C.
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1174
(586) 726-1000
_________________________________/
                                PROOF OF SERVICE

LINDA M. McGRAIL, being duly sworn, says that on the 9th day of June, 2021, a copy of the
Objection of Lance Johnson to the Confirmation of Debtor’s Chapter 13 Plan and this Proof of
Service was served upon

         Thomas W. McDonald, Jr.                             Todd H. Nye
         Chapter 13 Trustee                                  Attorney for Debtor
         3144 Davenport Avenue                               10393 S. Merrio Rd.
         Saginaw, MI 48602                                   Roscommon, MI 48653
         (989) 792-6766                                      (989) 281-1437

electronically pursuant to the court notice service, and to those not electronically registered by
placing documents in envelopes, correctly addressed and placing same in the United State Mail with
postage prepaid.
                                                         O’REILLY RANCILIO P.C.

                                                     /s/ Brian C. Grant
                                                     LINDA M. McGRAIL (P55732)
                                                     BRIAN C. GRANT (P71066)
                                                     Attorneys for Lance Johnson
                                                     12900 Hall Road, Suite 350
                                                     Sterling Heights, MI 48313
                                                     (586) 726-1000
Dated: June 9, 2021



  20-21437-dob        Doc 70   Filed 06/09/21     Entered 06/09/21 15:56:24        Page 1 of 1
